Citation Nr: 0926483	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1958. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that declined to reopen the Veteran's 
claim for service connection for a herniated nucleus pulposus 
in the lumbosacral spine with degenerative lumbosacral disc 
disease because it found that new and material evidence had 
not been submitted.  

In April 2006, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge via 
videoconference.  A transcript of that hearing is of record.

Upon finding that new and material evidence had been 
submitted, the Board reopened the Veteran's service 
connection claim in a June 2006 decision and remanded the 
issue to the RO for further development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Although the Veteran underwent a VA examination in November 
2006, the examination report indicates that the Veteran's 
claims file was not present or reviewed.  As a result, the 
examiner relied on a history provided by the Veteran and 
information set forth on the VA Form 21-2507, Request for 
Physical Examination, to conclude that the Veteran's back 
condition was not caused by or related to service.  While the 
examiner apparently later amended the typewritten report with 
a handwritten note to indicate that the claims file was 
reviewed, the narrative text of the report was not changed in 
any way and did not consider the evidence of record, to 
include a May 2006 private medical report.  Since the 
proffered nexus opinion is not based on a thorough review of 
the claims file and does not address all of the relevant 
evidence of record, including a contradictory nexus opinion 
provided in May 2006 by a private physician, the Board finds 
that an additional opinion is needed.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.	Return the claims file to the examiner 
who conducted the November 2006 VA 
examination.  After a thorough review 
of the records, including the May 2006 
opinion of Dr. Souza, opine whether it 
is at least as likely as not (50 
percent or greater probability) that 
the Veteran's back condition is related 
to his period of active duty.  The 
examiner should give a complete 
rationale for the opinion and reconcile 
that conclusion with the May 2006 
statement of the private physician.  If 
the requested examiner is unavailable, 
arrange for the claims file to be 
reviewed and an opinion rendered by 
another qualified physician.  If the 
physician feels that another 
examination is needed, one should be 
scheduled.

2.	Then, readjudicate the claim.  If the 
benefits sought on appeal remain 
denied, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

